DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/21 have been considered but are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
The rejections of claims 1, 5-8, 11-12, 16, 18-19, 22, and 30-38 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.
Amendments to the claims overcome the rejection of claim 12 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Amendments to the claims overcome the rejection of claims 37 and 38 under 35 USC 112(d) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 5-8, 11, 16, 18, 19, 22, 30, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6112429 granted to Mitchell et al. in view of U.S. Patent Application Publication 20080274263 by Mazin, U.S. Patent 2223168 granted to Dombrow et al., U.S. Patent Application Publication 20090162505 by Kriebel et al., U.S. Patent 2856976 granted to MacDougall, U.S. Patent Application Publication 20080319062 by Arata, and “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al.
As to claim 1, Mitchell teaches a produce wash system comprising a produce line 200 (fig. 7B) comprising a wash treatment (fluid in tanks 220, 222); and a wash device (tanks 220, 222).
Mitchell does not teach a separate short-term wash device coupled to and prior to the wash device.  However, one of ordinary skill in the art would have recognized as obvious to have a short-term wash device.  Mazin teaches a tumbling system 6 (rotating drum) to receive produce from a staging area, the tumbling system configured to wash and declump produce (paras. 19-20).  One of ordinary skill in the art would have recognized as obvious to use a tumbling system as a short-term wash device prior to the wash device of Mitchell in order to provide an initial washing and to declump the produce, as taught by Mazin.  Mazin teaches that the produce is washed with an acid solution (para. 26), and one of ordinary skill in the art would have further recognized as obvious to employ the wash device of Mitchell subsequent to the tumbling system of Mazin in order to produce the expected results of rinsing the acid solution and providing further washing.

Mazin teaches that its short-term wash treatment solution contains as acid solution such as, for example, a citric or malic acid, but does not teach that the short-term wash treatment solution comprises lactic acid, glycerin, and silver dihydrogen citrate and that the solution is chloride free.  However, Kriebel teaches that that lactic acid acts as a detergent and sanitizer (para. 12), MacDougall teaches that glycerin is a preservative (col. 1, ll. 24-25), and Arata teaches the use of silver dihydrogen citrate was known and effective to eliminate bacteria on produce (para. 47).  One of ordinary skill in the art would have recognized as obvious to use lactic acid, glycerin, and silver dihydrogen citrate for their known and intended purposes of providing sanitizers and preservatives, as taught by Kriebel, MacDougall, and Arata.  One of ordinary skill in the art would have further recognized as obvious to provide a chloride free short-term wash +).
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, Mazin teaches that the short-term wash device comprises a spray device (para. 22).
As to claim 6, Mazin teaches a short-term wash device that comprises a rotating drum and a spray device (paras. 19 and 22).
As to claim 7, Mazin teaches that the short-term wash device comprises a product submersing device (para. 22) that receives and submerges a product followed by the product being sifted out of the wash treatment (para. 27, fig. 3).
As to claim 8, Mazin teaches a short-term wash device that comprises a rotating drum (para. 19).
	As to claim 11, the short-term wash device of Mazin is capable of being operated with the claimed treatment time and temperature.
As to claim 16, Mazin teaches a transfer and timing belts after its short-term wash device that would be prior to the wash device of Mitchell (para. 27).
As to claim 18, the short-term wash treatment as discussed above would have a greater lethality of the wash treatment (water) of Mitchell.
As to claim 19, Mitchell teaches a pre-rinse device (via spray bars 218, fig. 7B) the pre-rinse being capable of removing organic load, soil, and debris and can be the last 
As to claim 22, Mazin teaches that its short-term wash device has a transfer mechanism (tumble system, para. 19) to transfer product through the short-term wash device, Mitchell teaches a transfer mechanism (belt 212, fig. 7B) that transfers products through the wash device, the short term transfer mechanism of Mazin and the wash device transfer mechanism of Mitchell being independent.
As to claim 30, Mitchell teaches a produce wash system comprising a produce line 200 (fig. 7B) comprising a wash treatment (fluid in tanks 220, 222); and a wash device (tanks 220, 222).
Mitchell does not teach a separate short-term wash device coupled to and prior to the wash device.  However, one of ordinary skill in the art would have recognized as obvious to have a short-term wash device.  Mazin teaches a tumbling system 6 (rotating drum) to receive produce from a staging area, the tumbling system configured to wash and declump produce (paras. 19-20).  One of ordinary skill in the art would have recognized as obvious to use a tumbling system as a short-term wash device prior to the wash device of Mitchell in order to provide an initial washing and to declump the produce, as taught by Mazin.  Mazin teaches that the produce is washed with an acid solution (para. 26), and one of ordinary skill in the art would have further recognized as obvious to employ the wash device of Mitchell subsequent to the tumbling system of Mazin in order to produce the expected results of rinsing the acid solution and providing 
Mazin teaches that its short-term wash treatment solution contains as acid solution such as, for example, a citric or malic acid, but does not teach that the short-term wash treatment solution comprises lactic acid, glycerin, and silver dihydrogen citrate and that the solution is chloride free.  However, Kriebel teaches that that lactic acid acts as a detergent and sanitizer (para. 12), MacDougall teaches that glycerin is a preservative (col. 1, ll. 24-25), and Arata teaches the use of silver dihydrogen citrate was known and effective to eliminate bacteria on produce (para. 47).  One of ordinary skill in the art would have recognized as obvious to use lactic acid, glycerin, and silver dihydrogen citrate for their known and intended purposes of providing sanitizers and preservatives, as taught by Kriebel, MacDougall, and Arata.  One of ordinary skill in the art would have further recognized as obvious to provide a chloride free short-term wash treatment since chloride reduces the availability of silver ions, which would therefore reduce the performance of bactericidal activity (Swathy, p. 2, under the heading of “Effect of speciation on the antimicrobial property of Ag+).
Mazin teaches that the typical transit time through its tumbler system is about 3 minutes (para. 26), but Mitchell is silent as to the duration the wash treatment is applied to produce in its wash device.  However, one of ordinary skill in the art would have recognized as obvious to modify the system of Mitchell and Mazin to have the short-term wash treatment applied to the produce for a shorter duration than the wash 
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 39, Mazin teaches a short-term wash device that comprises a rotating drum and a spray device (paras. 19 and 22).

Claims 12, 31, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6112429 granted to Mitchell et al. in view of U.S. Patent Application Publication 20080274263 by Mazin, U.S. Patent 2223168 granted to Dombrow et al., U.S. Patent Application Publication 20090162505 by Kriebel et al., U.S. Patent 2856976 granted to MacDougall, U.S. Patent Application Publication 20080319062 by Arata, and “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al. as applied to claims 1 and 30 above, and further in view of U.S. Patent Application Publication 20090192231 by Lemons.
As to claim 12, Mitchell does not teach that the wash treatment comprises chlorine, an acidulant, and a polyol.  However, Lemons teaches treating produce (para. 27) with antimicrobial compositions comprising free active chlorine in the claimed range (para. 9); an acidulant such as phosphoric acid, citric acid, or lactic acid within the 
As to claim 31, Lemons teaches an acidulant such as phosphoric acid, citric acid, or lactic acid within the claimed range (para. 7); and a polyol such as glycerin in the claimed range (para. 10).
As to claim 33, Mazin teaches silver dihydrogen citrate in the claimed range (para. 162).
As to claim 35, Lemons teaches an acidulant such as phosphoric acid, citric acid, or lactic acid within the claimed range (para. 7); and a polyol such as glycerin in the claimed range (para. 10).
As to claim 37, Mazin teaches silver dihydrogen citrate in the claimed range (para. 162).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SPENCER E. BELL/Primary Examiner, Art Unit 1711